Title: To Thomas Jefferson from Paul Dalrimple, 19 February 1805
From: Dalrimple, Paul
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Lexington S. KaintuckeyFebr. 19th. 1805.
                  
                  I have to communicate to you, that the hidden misterys are unfolded to me, by my Father, who is in heaven, and your Father, if you beleive the bible, you will not dote, that i am the Evangeliser, and believe all that theirin is written, asto administer into Necessaty if you please, am Destitut of the common necessaryes of life. and have not whence to lay my head, Neither money for my support, excepting form above, I have Left no Stone unturned that was necessary for the Comfort of Republicanism, I was, commanded of God, to do what i have don, and think, that man must and will . Levi Lincoln will testafy of me, and what I have told him, is the truth, I have bin taught, not to dout, by God himself, and that you will not, dout, who I am and, what I am, is my bless, if you Should, you may make a rode from Washington, to Lexington, and See the name written on my Vesture and, on my Body as well as on my Forehead—the bible, and the world, shall testafy of me, and all that I Shall Say, as I am informed of God, I Shall give you a  book as Soon as soon as I am write it, in which I shall write all that is necessary, Soon as I can, I have bee hinderd from comcomunicating, this to yo by the people, who have taken my papers, from me, and inkstand, Repeatedly, but there is nothing that can hinder me now, and I must fast till you Relieve me, God Says you will, in him I trust, and cordially enjoin It upon you all to trust in God, and Christ and the Holy Evangelist, and the Comfortour, I shall Send you a Book that will be suffitient to establish every thing, therefore be believer and you shall be comforted, I was a jew and did not walk in it till a week ago Last Friday morning between twelve and one OClock, and wish you health and Fraternity.
                  
                     Paul Dalrimple 
                     
                  
                  
                     More, I have allso to tell, but murered me often they have stolen yr Inkstand and my Ritings often and P.S. you will now dout Remember, my necessaty, by recollection the lettur, that I rote you about one year ago and but I have spared no pain to accomplish this Will of my Heavenly Fathers and he has accepted of me and my Works.
                  
               